                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,

                                                     No. CR 11-4101-1-MWB
              Plaintiff,
 vs.                                               OPINION AND ORDER
                                                REGARDING DEFENDANT’S
 ARTHUR MOTEN,                                   “MOTION FOR SENTENCE
                                               REDUCTION PURSUANT TO 18
                                               U.S.C. § 3582(C)(2) AND U.S.S.C.
              Defendant.
                                                     AMENDMENT 782”

                           ___________________________

       This case is before me on defendant Arthur Moten’s December 20, 2018, pro se
“Motion For Sentence Reduction Pursuant To 18 U.S.C. § 3582(C)(2) And U.S.S.C.
Amendment 782.”1 In his motion, Moten seeks a reduction based on Amendment 782 to
the United States Sentencing Guidelines as recently interpreted by the Supreme Court in
Hughes v. United States, 138 S. Ct. 1765 (2018), with regard to the availability of such
a reduction to a defendant who pleaded guilty pursuant to a plea agreement under Rule
11(c)(1)(C) of the Federal Rules of Criminal Procedure.
       On July 28, 2011, Moten was charged in a single-count indictment with conspiracy
to distribute 50 grams or more of actual (pure) methamphetamine, after a prior felony
drug conviction, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 851. On
January 6, 2012, Moten pleaded guilty pursuant to a Rule 11(c)(1)(C) plea agreement, in
which the parties agreed that the government would drop the § 851 (prior conviction)
enhancement and that Moten would be sentenced to 151 months’ imprisonment or the


       1
        I conclude that “U.S.S.C. Amendment 782” in Moten’s Motion refers to the
United States Sentencing Commission’s Amendment 782 to the United States Sentencing
Guidelines (U.S.S.G.).
high end of the guidelines range, whichever was greater, but no more than 240 months’
imprisonment.
      In the Presentence Investigation Report, which I adopted without changes at
Moten’s Sentencing hearing on May 14, 2012, see Statement Of Reasons, ¶ 1A, Moten’s
Adjusted Offense Level was 28. I found that Moten was a career offender, however,
which increased his offense level to 37. I ultimately determined that his Total Offense
Level was 34, based on acceptance of responsibility. See Presentence Investigation
Report, ¶¶ 18-22. I also determined that Moten’s criminal history category, pursuant to
the career offender enhancement, was VI. See id. at ¶ 42. Thus, Moten’s advisory
guidelines range was 262 months to 327 months. See Presentence Investigation Report,
¶ 75. The agreed sentence in Moten’s plea agreement was below the bottom end of
Moten’s advisory guidelines range. Therefore, I sentenced Moten to the agreed sentence
of 240 months. Judgment entered accordingly on May 16, 2012.
      On July 16, 2015, on my own motion, I considered whether Moten was entitled
to a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782
to the United States Sentencing Guidelines. At that time, I denied such a reduction, under
circuit precedent, because Moten had entered into a plea agreement under Rule
11(c)(1)(C), and his sentence was predicated on an agreed upon sentence rather than a
sentencing range. See Order Regarding Motion For Sentence Reduction Pursuant To 18
U.S.C. § 3582(c)(2), 3-4 (citing United States v. Williams, 598 F.3d 963, 946 (8th Cir.
2010)).
      In his current Motion, Moten seeks a reduction pursuant to § 3582(c)(2), because,
on June 4, 2018, the Supreme Court decided Hughes v. United States, 138 S. Ct. 1765
(2018), which removed the impediment to § 3582(c)(2) relief in cases in which a
defendant entered into a Rule 11(c)(1)(C) plea agreement. Moten asserts that, according
to the Presentence Investigation Report, his offense level was 34, his criminal history
category was V, and his advisory guidelines sentence was 235 to 293 months. He argues
                                            2
that, with a 2-level reduction pursuant to Amendment 782, his offense level would be 32,
and with a criminal history category of V, his advisory guidelines range would now be
188 to 235 months.       He also points to post-sentencing conduct demonstrating his
significant efforts to seek education and rehabilitation.     Under these circumstances,
Moten requests a sentence reduction to 188 months.
       As Moten argues, the controlling question in Hughes was “whether a defendant
may seek relief under § 3582(c)(2) if he entered a plea agreement specifying a particular
sentence under Federal Rule of Criminal Procedure 11(c)(1)(C),” which the Court noted
“is sometimes referred to as a ‘Type–C agreement.’” 138 S. Ct. at 1773. The Court
held that, even in a case involving such a plea agreement, “relief under § 3582(c)(2)
should be available to permit the district court to reconsider a prior sentence to the extent
the prisoner’s Guidelines range was a relevant part of the framework the judge used to
accept the agreement or determine the sentence.” Id. at 1778. Thus, Moten’s Rule
11(c)(1)(C) plea agreement no longer necessarily bars § 3582(c)(2) relief. On the other
hand, as the Court explained in Hughes, “If the district court concludes that it would
have imposed the same sentence even if the defendant had been subject to the lower
[guidelines] range, then the court retains discretion to deny relief [under § 3582(c)(2)].”
Id.
       Here, Moten’s arguments about how his advisory guidelines range was calculated
in his Presentence Investigation Report and how it would be recalculated pursuant to
Amendment 782 are both incorrect.          First, Moten fails to recognize that he was
determined to be a career offender and that his advisory guidelines range reflected
enhancements as a result. More specifically, the predicate convictions for Moten’s career
offender status were a 1993 conviction for possession with intent distribute cocaine base;
a 2001 conviction for possession with intent to distribute marijuana; and a 2005
conviction for first degree false imprisonment. See Presentence Investigation Report at
¶¶ 34, 39, 40. The last predicate conviction was particularly disturbing. It arose from
                                             3
an incident in which an ex-girlfriend, with whom Moten has a daughter, and her female
friend came to Moten’s residence to collect the ex-girlfriend’s belongings, which Moten
had tossed into the yard of the residence. Id. at ¶ 40. Moten repeatedly punched and
beat both women, attempted to pull the ex-girlfriend out of a vehicle through a broken
window, grabbed her by her hair, dragged her into their former residence, threatened her
with a knife, and at one point drew a gun, in an attempt to detain the ex-girlfriend and
stop her from leaving him. Moten’s additional criminal history, involving convictions
from 1988 to 2010, involves not just other drug convictions, but a conviction for serious
assault in 1990, arising from a gang-related incident in which Moten stabbed an individual
and for which he was originally arrested for attempted murder. See id. at ¶ 30.
      As a consequence of Moten’s career offender enhancements, his advisory
guidelines range in the Presentence Investigation Report was not 235 to 293 months, as
Moten argues, but 262 to 327 months. Id. at ¶ 75. I conclude that I would have imposed
the same 240-month sentence that I gave him pursuant to the parties’ plea agreement,
which was nearly two years less than the bottom of Moten’s advisory guidelines range,
even if Moten had been subject to a lower guidelines range pursuant to Amendment 782.
Hughes, 138 S. Ct. at 1778. I reach this conclusion in light of Moten’s criminal history,
offense conduct, personal characteristics, and other 18 U.S.C. § 3553(a) factors, as set
out in the Final Presentence Investigation Report. In these circumstances, I exercise my
discretion to deny Moten relief under § 3582(c)(2). Id.
      Moten is not eligible for a sentence reduction pursuant to § 3582(c)(2) for another
reason, as well. Moten’s guidelines sentence was calculated on the basis that he was a
career offender, see U.S.S.G. § 4B1.1, so Amendment 782 (subject to subsection (e)(1))
does not impact his advisory guidelines range, and a sentence reduction is not available.
See, e.g., United States v. Reeves, 717 F.3d 647, 649-50 (8th Cir. 2013) (discussing
eligibility for a reduced sentence in light of career offender status). More specifically,
even if Moten’s Adjusted Offense Level were reduced pursuant to Amendment 782 (from
                                            4
28 to 26), his career offender enhancement pursuant to U.S.S.G. § 4B1.1 would still
have placed him at level 37, and his reductions for acceptance of responsibility would
have led to exactly the same Total Offense Level of 34. Pursuant to the career offender
enhancement, his criminal history category would still have been VI. Thus, Moten’s
advisory guidelines sentence, even after application of Amendment 782, would still be
262 months to 327 months, not 188 to 235 months, as he contends, and I would still find
a sentence of 240 months to be appropriate, in light of all relevant § 3553(a) factors.
       Finally, I agree with Moten that his prison record shows substantial effort on his
part to obtain education and occupational training and other rehabilitation efforts.
Nevertheless, I do not find that his prison record provides sufficient basis for a sentence
reduction, in light of all pertinent factors. See, e.g., United States v. Darden, 910 F.3d
1064, 1068 (8th Cir. 2018) (a court may consider post-sentencing rehabilitation efforts
when considering whether to reduce a defendant’s sentence, but evidence of rehabilitation
does not necessarily require a reduction in sentence, and the court is entitled to consider
whether post-sentencing rehabilitation is outweighed by other factors).
       THEREFORE, defendant Arthur Moten’s December 20, 2018, pro se “Motion
For Sentence Reduction Pursuant To 18 U.S.C. § 3582(C)(2) And U.S.S.C. Amendment
782” (docket no. 62) is denied.
       IT IS SO ORDERED.
       DATED this 28th day of January, 2019.



                                          ______________________________________
                                          MARK W. BENNETT
                                          U.S. DISTRICT COURT JUDGE
                                          NORTHERN DISTRICT OF IOWA




                                            5
